DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear about the claimed “an actuator” and “full actuation”.  There is no details to show which element is performing the “full actuation”.  Is the “an actuator” performing the “full actuation”?  Or the “an actuator” can only adjust the “full actuation” which is performed by another actuator that is not identified?  
In claim 11, it is unclear about the claimed “upon actuation”.  Is the “upon actuation” performed by an actuator that can adjust the torque produced by the actuation of another actuator?  It is unclear if the adjustability is being provided by one element and “upon actuation” is provided by another element, or is it the same element?
In claim 13, which element is adjusting the brake band?  Which element is providing the braking torques?
In claim 14, how did the brake band got to the first position to produce the first maximum braking torque in order for the bearing to adjust its positions?
In claims 16 and 17, which elements are performing the moving of the brake band? Is it the “an actuator” or another element that performs the “full actuation”?
Due to the deficiencies mentioned above, claims 1-7 and 9-18 are being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimczak (DE 102009018828).
Re: claim 1, Klimczak shows a drivetrain for a vehicle, as in the present invention, comprising: 
an axle differential, para. [0007];
a drive motor 20 configured to drive the axle differential; and
a friction brake, see figure 2, positioned in a transmission path between the drive motor and the axle differential, and configured to generate an adjustable braking torque that acts within the drivetrain, wherein:
 (ii) the friction brake is configured such that the maximum level of the braking torque generated by full actuation of the friction brake is manually adjustable, see paragraphs [0011], [0013], [0014] and [0020].
Re: claim 2, Klimczak shows a transmission 21 positioned downstream of the drive motor, wherein the friction brake is positioned either upstream or downstream of the transmission, para. [0007].
Re: claim 5, Klimczak shows the friction brake is adjustable between (i) a functional position that enables a maximum braking torque and (ii) a reduction position that enables no braking torque, see figure 2.
Re: claim 6, Klimczak shows an actuator 3, 4, 5 assigned to the friction brake for adjustment between the functional position and the reduced position.
Re: claim 9, Klimczak shows the friction brake is operable as a parking brake and is configured to fix the vehicle at a standstill, para. [0001].
Re: claim 10, Klimczak shows the friction brake is installed on the cardan shaft.  As such, it would include a separate friction brake housing.
Re: claim 11, Klimczak shows a vehicle, as in the present invention, comprising: 
a drivetrain, para. [0007], including: 
an axle differential 21, para. [0007];
a drive motor 20 configured to drive the axle differential; and
a friction brake, see figure 2, positioned in a transmission path between the drive motor and the axle differential, and configured to generate an adjustable braking torque that acts within the drivetrain, wherein the friction brake is adjustable between (i) a functional position that enables a maximum braking torque upon actuation and (ii) a reduction position that enables no braking torque upon actuation, see figure 2.
Re: claim 13, Klimczak shows a brake band 2 movable between a first brake band position from which a first maximum braking torque of the adjustable braking torque is applied to a shaft 1 of the transmission path upon actuation of the brake band, and a second brake band position from which a second maximum braking torque of the adjustable braking torque is applied to the shaft of the transmission path upon actuation of the brake band, wherein the first maximum braking torque is greater than the second maximum braking torque.
Re: claim 14, Klimczak shows a bearing 4 movable between a first bearing position and a second bearing position, wherein positioning the bearing at the first bearing position positions the brake band at the first brake band position, and positioning the bearing at the second bearing position positions the brake band at the second brake band position.
Re: claim 15, Klimczak shows a guide 3 configured to guide the bearing between the first bearing position and the second bearing position.
Re: claim 16, Klimczak shows a brake band 2 movable between a first brake band position from which a first maximum braking torque of the adjustable braking torque is applied to a shaft 1 of the transmission path upon actuation of the brake band, and a second brake band position from which a second maximum braking torque of the adjustable braking torque is applied to the shaft of the transmission path upon actuation of the brake band, wherein the first maximum braking torque is greater than the second maximum braking torque.
Re: claim 17, Klimczak shows a bearing 4 movable between a first bearing position and a second bearing position, wherein positioning the bearing at the first bearing position positions the brake band at the first brake band position, and positioning the bearing at the second bearing position positions the brake band at the second brake band position.
Re: claim 18, Klimczak shows a guide 3 configured to guide the bearing between the first bearing position and the second bearing position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klimczak (DE 102009018828) in view of Goetting (8,857,272).
Re: claim 3, Klimczak’s drivetrain, as rejected above, is silent about the type of motor.  Goetting is cited to teach a drive motor 1 to be an electric motor.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the drivetrain of Klimczak in a hybrid vehicle comprising an electric motor such as taught by Goetting in order to take advantage of the drivetrain brake.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klimczak (DE 102009018828) in view of Matlock (2,426,365).
Re: claim 4, Klimczak’s drivetrain, as rejected above, is silent about the type of motor.  Matlock is cited to teach a drive motor 2 to be an internal combustion engine.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the drivetrain of Klimczak in a vehicle comprising an internal combustion engine such as taught by Matlock in order to take advantage of the drivetrain brake.
Re: claim 12, Matlock shows wheel brakes 4 positioned in the drivetrain in addition to the friction brake.


Response to Arguments
Applicant’s arguments submitted on 1/13/22 have been considered.
Applicant argued that Klimczak’s pivot does not move.  None of the claims requires the pivot to move.  The claims require the brake band to move.  Klimczak’s brake band 2 moves, as required by the claims.  Applicant also argued about the adjustability, implicitly, to comprise multiple levels of braking torques between a full braking torque and a no braking torque.  However, the claims only require a maximum braking torque and a no braking torque.  Klimczak’s brake meets these requirements.  In fact, all brakes are capable of  applying a maximum braking torque and a no braking torque.
The new indefiniteness rejection is presented above to show that the claims are unclear of the structures of the drivetrain, especially, the friction brake.  It is unclear of the elements performing the various actuations of the brake.  For example, is there one actuator to perform a full actuation and another actuator to perform the adjustment?  
Also, the claims provide alternative claimed features.  The rejection is presented above with the claimed features which were selected based on the options provided.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657